UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Commission File Number 001-14468 Pure Bioscience, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0530289 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1725 Gillespie Way El Cajon, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(619)596-8600 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of June 10, 2013, there were 12,386,170 shares of the registrant’s common stock, $0.01 par value per share, outstanding. Pure Bioscience, Inc. Form 10-Q for the Quarterly Period Ended April 30, 2013 Table of Contents Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 34 Signatures 35 2 Item 1.Financial Statements Pure Bioscience, Inc. Condensed Consolidated Balance Sheets April 30, July 31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses Total current assets Property, plant and equipment, net Patents, net Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Loan payable, net - Deferred revenue - Note payable, current - Accrued liabilities Derivative liability Total current liabilities Note payable, less current portion - Deferred rent Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $0.01 par value: 5,000,000 shares authorized, no shares issued - - Common stock, $0.01 par value: 100,000,000 shares authorized 12,236,170 issued and outstanding at April 30, 2013, and 6,644,555 issued and outstanding at July 31, 2012. Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 3 Pure Bioscience, Inc. Condensed Consolidated Statements of Operations (Unaudited) Nine months ended Three months ended April 30, April 30, Net product sales $ Operating costs and expenses Cost of goods sold Selling, general and administrative Research and development Total operating costs and expenses Loss from operations ) Other income (expense) Change in derivative liability - - Interest expense ) - ) - Interest income - - - Other (expense) income, net ) ) ) Total other (expense) income ) ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share See accompanying notes. 4 Pure Bioscience, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended April 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Troubled debt restructuring loss - Amortization of stock issued for services Depreciation and amortization Amortization of deferred financing costs - Change in fair value of derivative liability ) - Amortization of debt discount - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses ) Accounts payable and accrued liabilities Deferred rent ) Net cash used in operating activities ) ) Investing activities Investment in patents ) ) Purchases of property, plant and equipment ) ) Net cash used in investing activities ) ) Financing activities Net proceeds from the sale of common stock Payment of Bridge Loan ) - Payment on note payable ) - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $
